United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-2531
                         ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                  Matt McDermott

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                      for the District of Nebraska - Omaha
                                 ____________

                          Submitted: December 20, 2013
                           Filed: December 23, 2013
                                 [Unpublished]
                                 ____________

Before LOKEN, BOWMAN, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.

      Matt McDermott directly appeals the order of the district court1 modifying the
terms of his probation. Upon careful review, we reject McDermott’s claim that the


      1
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.
district court was biased against him and conclude that his other arguments on appeal
lack merit. The district court committed no abuse of discretion. Cf. United States v.
Leigh, 276 F.3d 1011, 1012 (8th Cir. 2002) (per curiam) (revocation of probation is
reviewed for abuse of discretion and requires only enough evidence, within sound
judicial discretion, to satisfy district judge that conduct of probationer has not met
conditions of probation).2

      We thus affirm the order of the district court. We also deny McDermott’s
pending motion.
                     ______________________________




      2
        To the extent McDermott has attempted to assert a claim of ineffective
assistance of counsel, he first did so in his reply brief, and we decline to consider it.
See Jenkins v. Winter, 540 F.3d 742, 751 (8th Cir. 2008) (“Claims not raised in an
opening brief are deemed waived. . . . This court does not consider issues raised for
the first time on appeal in a reply brief.”).

                                          -2-